Citation Nr: 0122190	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for psoriasis with 
palmar pustular psoriasis, claimed as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen claims of entitlement to service connection for PTSD 
and for psoriasis as a result of exposure to herbicides.  The 
veteran subsequently perfected this appeal.

In November 1999, the Board denied entitlement to service 
connection for PTSD and for psoriasis as a result of exposure 
to herbicides on the basis that those claims were not well-
grounded.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  See Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45,620-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  In 
part, the new law provides that a claim denied as not well-
grounded between July 14, 1999 and November 9, 2000, could be 
readjudicated under the provisions of the new law upon the 
request of the Claimant or on the Secretary's own motion as 
if the denial had not been made.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).

The Board notes that in January 2001, the veteran requested 
to reopen both claims as referenced above.  Because the 
Board's November 1999 decision falls within the relevant time 
period and denied the claims as not well-grounded, the claims 
can be readjudicated as if the denial had not been made.  
Consequently, the Board finds that there is no final decision 
in this case and therefore, it is not necessary for the 
veteran to reopen his claims.  Therefore, the issues 
currently before the Board are entitlement to service 
connection for PTSD and for psoriasis as a result of exposure 
to herbicides, as opposed to claims to reopen these issues.



REMAND

As an initial matter, the Board notes that while the 
veteran's claim was pending, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. § 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,630-45,632 (August 29, 
2001) (to be codified as 38 C.F.R. § 3.159).  Consequently, 
the VA is obligated to assist the veteran in the development 
of his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.

The veteran contends that he suffers from PTSD due to his 
experiences in Vietnam.  The veteran was awarded a Purple 
Heart and the Combat Infantryman Badge.  The veteran also 
contends that he was exposed to Agent Orange during his 
service in Vietnam and that he subsequently developed lesions 
which have been present since their onset in the 1970's.

Upon VA examination in July 1997, the veteran was diagnosed 
with psoriasis with palmar pustular psoriasis.  In January 
2001, the veteran indicated that he had received treatment 
related to this condition at VAMC Birmingham and also from a 
private dermatologist, Dr. John Donahue.  The veteran 
requested that the RO obtain these treatment records.  The 
Board notes that the records from VAMC Birmingham have been 
obtained and associated with the claims folder.  However, 
although the veteran provided a signed authorization, it does 
not appear that the treatment records from Dr. Donahue were 
obtained.

The veteran claims that his current skin disability is due to 
his exposure to herbicides in Vietnam.  The veteran submitted 
an August 2000 statement from Dr. Bruce W. Russell which 
related the veteran's dermatological problems to his past 
exposure to Agent Orange.  The Board notes, however, that Dr. 
Russell's statement does not provide the basis for this 
opinion.

Additionally, since the veteran is not shown to have 
chloracne or any other disability listed at 38 C.F.R. § 
3.309(e) (2000), he is not entitled to a presumption of 
exposure to Agent Orange by virtue of his service in Vietnam.  
See McCartt v. West, 12 Vet. App. 164 (1999).  Instead, he 
must affirmatively prove that he was exposed to Agent Orange 
in service.  See McCartt, supra.  Pursuant to the VCAA, the 
RO must inform the veteran of this requirement and assist him 
to obtain any necessary supporting evidence.  See VCAA, 
supra.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the record does not 
contain a current diagnosis of PTSD.  The veteran was 
provided a VA psychiatric examination in July 1997 and did 
not appear to have full blown PTSD at that time.  In May 2001 
the veteran indicated that he had been screened for the PTSD 
program at VAMC Tuscaloosa and is scheduled to enter the 
program in October 2001.  Obviously, any treatment records 
related to this program cannot be obtained at this time as 
the veteran has not yet started this program.  However, it 
appears that the veteran has received treatment sufficient 
for a referral to a program specifically related to treatment 
for PTSD.  It is not clear though from which medical provider 
or facility the veteran received this referral.  
Consequently, the veteran should be contacted and requested 
to identify all psychiatric treatment.

Accordingly, this case is remanded to the RO for the 
following:

1. The RO should attempt to obtain the 
veteran's medical records from Dr. 
John Donahue, Birmingham, Alabama.  
Any necessary authorization for the 
release of these records should be 
obtained from the veteran.  The 
records should then be associated with 
the claims folder.  

2. The RO must inform the veteran of the 
requirement that he affirmatively 
prove his exposure to Agent Orange 
while serving in Vietnam and assist 
him to obtain any necessary supporting 
evidence.

3. If exposure to herbicides during 
service in Vietnam is substantiated, 
the RO should request that Dr. Russell 
submit a statement regarding the basis 
for his opinion that the veteran's 
dermatological problems are related to 
Agent Orange exposure.

4. After the above described development 
has been completed, the veteran's 
claims folder should be forwarded to a 
VA physician for review.  The examiner 
should specifically be requested to 
review the claims folder and provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's psoriasis is 
related to service (and if Agent 
Orange exposure is established, 
whether psoriasis was caused by 
exposure to herbicides during his 
active duty service).  An examination 
is not necessary unless requested by 
the reviewing physician.  The examiner 
should reconcile any opinion with the 
that of Dr. Russell (that the 
veteran's dermatological problems are 
related to Agent Orange exposure).

5. The veteran should be contacted and 
requested to provide the names and 
locations of all psychiatric 
treatment.  Specifically, the veteran 
should be requested to provide the 
name of the facility which referred 
him to the PTSD program at VAMC 
Tuscaloosa.  The RO should then obtain 
any pertinent treatment records not 
already contained in the claims 
folder.  The records should then be 
associated with the claims folder.

6. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.  This should include 
determining whether a new VA 
psychiatric examination is required in 
the event that additional evidence is 
received regarding his claimed PTSD.  

7. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether the veteran's claims of 
entitlement to service connection for 
PTSD and for psoriasis as a result of 
exposure to herbicides should be 
granted.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




